EXHIBIT 1 TRANSACTIONS SINCE THE DATE OF THE MOST RECENT FILING ON SCHEDULE 13D The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company since the date of the most recent filing on Schedule 13D.Such transactions involved the purchase of shares on the Nasdaq National Market System. The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 1/21/20101 Purchase 1/25/20102 Purchase 1/26/20103 Purchase 1/27/20104 Purchase 1/28/20105 Purchase 1/29/20106 Purchase 2/1/20107 Purchase 2/2/20108 Purchase 2/4/20109 Purchase 2/5/201010 Purchase 1 This transaction was executed in multiple trades at prices ranging from $16.39 – 16.50 2 This transaction was executed in multiple trades at prices ranging from $15.76 – 16.06 3 This transaction was executed in multiple trades at prices ranging from $15.60 – 16.15 4 This transaction was executed in multiple trades at prices ranging from $16.05 – 16.25 5 This transaction was executed in multiple trades at prices ranging from $15.80 – 16.00 6 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 7 This transaction was executed in multiple trades at prices ranging from $15.70 – 15.85 8 This transaction was executed in multiple trades at prices ranging from $15.98 – 16.00 9 This transaction was executed in multiple trades at prices ranging from $15.25 – 15.61 10 This transaction was executed in multiple trades at prices ranging from $15.25 – 15.89
